Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims invoking 35 USC § 112, 6th paragraph

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 23 comprise at least one limitation that has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1-3 and 7-10 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Limitation
Corresponding structure
means for  determining a location of an ego vehicle;
FIG. 1, GNSS receiver 170
means for receiving a broadcast message, at the ego vehicle, comprising a first location of a first proximate vehicle and a vehicle ID of the first proximate vehicle from the first proximate vehicle;
FIG. 1, wireless transceiver 130
means for determining, based at least in part upon a distance between the location of the ego vehicle and the first location of the first proximate vehicle, that the first proximate vehicle is within a threshold range from the ego vehicle;
FIG. 1, processor 110
means for obtaining GNSS phase measurement data for the first proximate vehicle;
FIG.1, V2X, wireless transceiver 130
means for determining GNSS phase measurement data for the ego vehicle and determining a second location of the first proximate vehicle based, at least in part, upon the GNSS phase measurement data for the first proximate vehicle and the GNSS phase measurement data for the ego vehicle.
FIG. 1, processor 110


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is an examiner’s statement of reasons for allowance: 
The prior art does not show the following features:
receiving, at the ego vehicle from a first proximate vehicle, a broadcast message comprising a first location of the first proximate vehicle and a vehicle ID of the first proximate vehicle; 
determining, based at least in part upon a distance between the location of the ego vehicle and the first location of the first proximate vehicle, that the first proximate vehicle is within a threshold range from the ego vehicle; obtaining GNSS phase measurement data for the first proximate vehicle; determining GNSS phase measurement data for the ego vehicle; determining a second location of the first proximate vehicle based, at least in part, upon the GNSS phase measurement data for the first proximate vehicle and the GNSS phase measurement data for the ego vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov